Allow me, first of all, on behalf 
of the Angolan Government and on my own behalf, to congratulate you. Sir, on 
your election to the presidency of the General Assembly at its forty-seventh 
session and to wish you success in carrying out your mandate. I am sure that 
your experience and competence will guarantee the success of our work. The 
Angolan delegation wishes from the outset to assure you of our complete 
cooperation. 
To the outgoing President, His Excellency Mr. Samir Shihabi, I should 
like to express my appreciation for the valuable work done during his mandate. 
To Secretary-General Boutros Boutros-Ghali, I express my Government's 
profound appreciation of his goodwill and selfless efforts, demonstrated in 
the constant search for just and lasting solutions aimed at preserving peace 
and international security. 
My Government supports and will contribute in a positive way to the 
realization of the valuable concepts formulated in his report "An Agenda for 
Peace", whose sub-heading includes the words "Preventive diplomacy" (A/47/277). 
On behalf of the Government and people of Angola, I wish to welcome the 
new States that have been admitted to the United Nations; we are certain that 
their participation will contribute to the Organization's betterment. 
The world has witnessed important political transformations occurring in 
Angola in the past. The armed conflict that had ravaged the country since 
1975 was ended with the signing of the Bicesse Accords on 31 May 1992. There 
 
83 
is no occasion more appropriate than the present one to sum up the situation 
which has followed the peace accords. The Angolan people is preparing for and 
awaiting with great expectations the holding of the first multiparty general 
elections on 29 and 30 September, which demonstrate my Government's 
determination to comply with the obligations it has assumed under the Bicesse 
Accords. 
While the incidents taking place in my country represent transitional 
occurrences in a process as complex as ours, their recurrence in almost all 
parts of the country is a source of grave concern to my Government and to the 
Angolan people. In this regard my Government believes that the United Nations 
and the rest of the international community have an important role to play 
during this decisive phase of the Angolan peace process. 
The environment of peace and relative tranquillity that prevails in my 
country is the result of persistent and arduous work and of the tenacious will 
of the Angolan people, which counted upon the international community. The 
Angolan people has provided proof of civilian rule and political maturity by 
spontaneously and massively participating in electoral registration and in all 
the activities which will bring about the elections in spite of the difficulty 
in communications. 
Of the estimated number of slightly more than 5 million voters, 
4.8 million have registered. The national electoral council has demonstrated 
foresight and has performed its work with praiseworthy efficiency. And from 
this podium, I wish to express once more Angola's appreciation to all those 
countries and organizations which lent us their support in so many forms. 
My Government sincerely hopes that before the election definitive accords 
can be reached on certain aspects which continue to be a source of concern 
with regard to the conduct of free and fair elections at the end of this 
 
84-85 
month. I am speaking, in particular, of the disbanding of the present 
governmental armed forces and the military wing of UNITA, of the cessation of 
the wave of violence and intimidation provoked by the Government's 
co-signatory to the Bicesse Accords and of the formation of a national army. 
The process of peace and democratization under way in my country, to 
which I have previously referred as a historic event in the life of Angola, 
cannot but have positive repercussions and effects in the international 
sphere. Associated with this is another factor of profound significance for 
the southern region of our continent. I am referring to the negotiations 
being conducted in South Africa within the framework of the Convention for a 
Democratic South Africa (CODESA), which Angola considers the most appropriate 
means to find a fair, lasting and satisfactory solution for all the parties 
involved. 
As a result, Angola supports and shares the African position that CODESA 
should achieve concrete objectives, such as the establishment of a 
transitional government and the creation of mechanisms for elaborating a 
constitution for a democratic South Africa and for holding free elections 
based on the principle of "one person, one vote". 
 
86 
I should like also to make reference to the situation in Mozambique and 
in other parts of the African continent. The Angolan people stand in 
solidarity with our brethren in Mozambique. For that reason, my Government 
encourages the Government of Mozambique to persevere in its peace effort for 
the country and urges the international community to give its assistance to 
the parties involved with a view to achieving peace and national 
reconciliation. 
Another question that still worries us is the unjust situation that 
persists in East Timor. The position of the Angolan Government is well known 
by all; we continue to defend the principle of direct negotiations between 
Portugal, as the administering Power, and Indonesia, without excluding the 
presence of the legitimate representatives of the Maubere people, so that a 
comprehensive solution can be found, taking into consideration the aspirations 
of the Maubere people. In this context, we express our wish that the next 
meeting of the Ministers for Foreign Affairs of Indonesia and Portugal, under 
the auspices of the Secretary-General, will produce positive results. 
In relation to Western Sahara, my Government supports the holding of a 
referendum in that Territory and sincerely hopes that the obstacles that still 
exist will be removed as soon as possible. 
Angola looks with concern to the situation which prevails in the former 
Socialist Federal Republic of Yugoslavia, where the short-term outlook for 
reaching a lasting peace is poor, and where the lives of innocent people are 
being taken. 
In relation to the Middle East, the Angolan Government has always 
favoured holding an international conference to reach a comprehensive solution 
on the Middle East, in particular the Palestinian question. Therefore, we 
support the rounds of negotiations that are taking place; we hope that 
although there are many obstacles to overcome, the concerted efforts and the 
good will of the parties will bring positive results and that the tragedy of 
the Palestinian people will finally end. 
A fact which cannot but bring us satisfaction and which has our total 
support and encouragement is the holding of direct negotiations between Israel 
and the other parties concerned on the occupied Arab territories. We hope 
that those negotiations will yield fully satisfactory results for the parties 
participating in the negotiations, and that peace will finally be restored in 
the region. 
In our view, whatever measure is taken, or whatever solution is advised, 
will never be satisfactory or lasting unless it takes into account and is 
based upon the true interests and concerns of the peoples involved. 
The great changes that have recently taken place in the international 
arena have in a certain way dictated the necessity of providing our 
Organization with greater dynamism in taking decisions and greater efficiency 
in implementing and monitoring them. 
The increase in the membership of the Organization, while strengthening 
it numerically, has also created the need for greater participation, on an 
equitable basis, in the various agencies of the United Nations system which 
bear mandates of fundamental importance in resolving the affairs of mankind 
with respect to problems of peace, international security, development and 
environmental protection. 
 
88 
We hope that the work under way for the restructuring and revitalization 
of the United Nations will take our needs into consideration. Angola 
considers such restructuring to be opportune provided it is directed towards 
eliminating mechanisms for taking action that are outdated or are no longer 
attuned to the present reality, and provided that the restructuring has as its 
fundamental objective the strengthening of the role of the Organization to the 
benefit of all mankind. 
In recent decades the world economic situation has swung widely in 
various corners of the planet. But the general trend has been towards 
polarization. As a result, while we observe an increase in economic growth 
for the developed countries, we note a substantial decrease in growth for 
developing countries. The situation in some cases is critical. 
The second Conference of the Least Developed Countries, held at Paris in 
September 1990, concluded that the economic and social situation of those 
countries as a whole has deteriorated over the past decade, since, with very 
rare cases of better performance, the average annual growth rate was 
2.2 per cent. In many cases the rates were negative. 
Faced with this sad reality, the Conference set forth a new programme of 
action for the present decade which provides for national and international 
measures in favour of these countries and indicates the basic principles which 
must orient relations between those countries and other countries and 
organizations which cooperate with them for development. In each case, 
effective implementation of that programme will require serious and profound 
reflection, and commensurate action. 
 
89 
With the end of the cold war, a new era has begun in which decisions on 
matters of world interest are dealt with more and more on the basis of 
consultation and understanding, instead of confrontation and competition. 
This has rapidly transformed isolated cases of integration into a general 
trend, with countries in various regions organizing themselves into more 
closely aligned economic and political entities. 
This trend towards the formation of larger economic blocs will inevitably 
transform the world economically and politically. This poses a challenge for 
which we must be duly prepared in order to avoid deepening still further the 
gap that separates rich countries from poor countries. It is a challenge with 
respect to which all of us, rich countries and poor, large countries and 
small, must make a commensurate collective effort to maintain effective, 
multifarious international cooperation directed always towards the development 
of the parties involved, based always upon the true needs of the development 
process. 
However, certain political situations are now viewed as faits accomplis. 
or as conditions to be perpetuated. These must be the object of immediate and 
radical revision, with a view to harmonizing positions and interests, and 
weakening wide barriers that impede true cooperation between countries and 
nations separated by vast differences in their levels of economic, social, 
scientific, technical, cultural and educational development. 
In our view, this revision should consist, inter alia, of the following 
elements: abolition of protectionist measures by developed countries that 
block or impede access to their markets for products from underdeveloped 
 
90 
countries, or their limitation to those that are strictly necessary; total or 
partial cancellation by the developed countries of the underdeveloped 
countries' external debt; in the granting of loans or credits, the imposition 
of no further conditions with respect to concomitant, mandatory adoption of 
political measures that are not always in keeping with the level of 
development of the beneficiary country; concessions or an increase in grace 
periods, and rescheduling of payment; a reduction of interest rates and the 
non-capitalization of interest; favouring of investments in nationally defined 
areas, with particular emphasis on industrial development; and transformation 
of technology and its application to development. 
Those are some of the basic aspects around which the strategy of 
international economic cooperation must revolve if we intend, as is our duty, 
to eliminate the poverty in which the majority of the inhabitants of our 
planet languish. Poverty grows daily, especially in our African continent. 
It is worsened by natural calamities that exacerbate the present grave 
economic and social situation in Africa. 
 
91 
Angola is a country with many natural resources. It exports petroleum, 
diamonds, coffee and other products, and with the advent of peace we intend to 
diversify fully our export products, in this manner participating more 
effectively in the division of international labour. 
However, we are concerned by the exaggerated protectionist measures 
practised by developed countries in international trade, which are manifest in 
the unprecedented drop in the prices of raw materials and in the deterioration 
of the terms of trade, as well as the lack of success in the General Agreement 
on Tariffs and Trade (GATT) negotiation rounds. 
As a third world country, and with the objective of correcting the 
distortion in its economy, Angola reformulated its socio-political situation 
with measures which will necessarily have positive effects on the economic 
life of the country and which are consonant with this new situation. We 
recently adopted a Government programme of action designed to decentralize the 
economy, liberalize trade, revitalize business, democratize the banking sector 
and encourage foreign investment. 
In this manner, we believe that adequately carrying out this programme in 
response to these new conditions will permit us, as is our desire, to 
participate actively in international economic cooperative efforts, making our 
contribution, to the extent possible, to the socio-economic development of 
Africa and the world. 
Allow me to express here my country's profound interest in the need to 
protect the environment. The Rio Conference, held in June this year, not only 
constituted a means for an interesting exchange of experiences and viewpoints 
concerning a most important programme but also provided a moment for 
reflection on the continuing need for coordinated efforts for the benefit of 
 
92 
all mankind. Most certainly, the Conference allowed us to see clearly that, 
given current trends in scientific and technical development, any brash 
misstep detrimental to the environment could lead to the destruction of our 
planet. 
I wish for this reason to reaffirm here my country's commitment to 
observe and fully apply the decisions of the Conference and to express our 
readiness to engage in unrestricted cooperation with the international 
community in undertaking all necessary steps so that we, together, can save 
the Earth. 
